                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

SUMMER JONES SIBLEY,                         )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       No. 2:18-cv-00027
                                             )
SOCIAL SECURITY                              )
ADMINISTRATION,                              )
                                             )
               Defendant.                    )

                                            ORDER

       Magistrate Judge Holmes has entered a Report and Recommendation (“R&R”) (Doc. No.

19) in which she recommends that Summer Sibley’s Motion for Judgment on the Administrative

Record (Doc. No. 16) be denied. Sibley has filed no objections to the R&R. Having reviewed the

matter de novo in accordance with F. R. Civ. P. 72(b), the Court agrees with the recommendation

because substantial evidence supports the Social Security Administration’s denial of benefits.

       Accordingly,    (1) The R&R (Doc. No. 19) is ACCEPTED and APPROVED; (2)

Sibley’s Motion for Judgment on the Administrative Record (Doc. No. 16) is DENIED; and (4)

the Social Security Administration’s denial of benefits is AFFIRMED.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
